


109 HR 6097 IH: Transit System Flexibility Protection

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6097
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Mr. Pitts (for
			 himself, Mr. English of Pennsylvania,
			 Mr. Taylor of Mississippi,
			 Mr. Hastings of Florida,
			 Mr. Neugebauer,
			 Mr. Otter,
			 Mr. Holden,
			 Mr. Gerlach,
			 Mr. Platts,
			 Mr. Costa,
			 Mr. Rogers of Michigan,
			 Mr. Peterson of Pennsylvania, and
			 Mr. Hostettler) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to allow
		  additional transit systems greater flexibility with certain mass transportation
		  projects.
	
	
		1.Short titleThis Act may be cited as the
			 Transit System Flexibility Protection
			 Act of 2006.
		2.General
			 authoritySection 5307(b)(1)
			 of title 49, United States Code, is amended by striking subparagraph (E) and
			 inserting the following:
			
				(E)operating cost of
				equipment and facilities for use in public transportation in an urbanized area
				with a population of more than 200,000 if such transit system operates less
				than 100 buses on fixed route service during peak service hours;
				and
				.
		
